Citation Nr: 9906423	
Decision Date: 03/09/99    Archive Date: 03/18/99

DOCKET NO.  92-00 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
diabetes mellitus.

2.  Entitlement to service connection for allergies.

3.  Entitlement to service connection for an acquired 
psychiatric disorder.

4.  Entitlement to an evaluation in excess of 20 percent for 
post-operative residuals of injury to the right middle and 
ring fingers.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel


INTRODUCTION

The veteran had active military service from January 1960 to 
May 1964.  His military specialty was motor vehicle operator, 
he lost time from January 29, 1963, to February 10, 1963, he 
was paid $960 dollars in disability severance pay.  He was 
discharged under honorable conditions (UHC).  (DD 214)

This case was previously before the Board and remanded for 
further development in July 1992 and September 1994.  The 
case has been returned to the Board for further appellate 
consideration.  The rating for the right fingers was 
increased to 20 percent by rating action in May 1995.  The 
previous rating codes were 5223 and 5010, for the 10 percent 
evaluation, and the codes for the 20 percent evaluation were 
5299, and 8515.  An award of a higher rating but less than 
maximum available does not abrogate the pending appeal.  AB 
v. Brown, 6 Vet. App. 35 (1993).  

In the course of this appeal service connection was 
established for bursitis of the left shoulder, rated 20 
percent, and epicondylitis of the right elbow, rated 
noncompensable, as disability directly or proximately due to 
service-connected post-operative residuals of injury to the 
right middle and ring fingers.  By rating action in January 
1998, service connection was granted for bilateral hearing 
loss rated noncompensable and tinnitus, rated 10 percent.  
There is no NOD as to the ratings assigned, and these issues 
are not before the Board, inasmuch as they raise separate and 
distinct claims which have not yet been considered.  Ephraim 
v. Brown, 82 F. 3rd 399 (Fed. Cir. 1996).  

In the course of this appeal, a report of contact with the 
veteran, dated in November 1997, has been construed by the 
Board as raising the issues of entitlement to increased 
evaluations for the right shoulder and elbow.  These issues 
have not been developed for appeal and will not be considered 
by the Board at this time,  The RO's attention is directed to 
the claims for action deemed appropriate.  

The veteran provided testimony before a traveling member of 
the Board, sitting at San Francisco, California, in February 
1992, and at Oakland, California, in August 1998.

The issue of an increased evaluation for  post-operative 
residuals of injury to the right middle and ring fingers is 
the subject of a remand contained herein.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that the RO erred in not finding that 
the evidence of record supports service connection for 
diabetes mellitus, allergies, and a chronic acquired 
psychiatric disorder.  He asserts that service medical 
records concerning a 6 hour glucose tolerance test, and 
allergy to wool are missing.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims files.  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that the veteran has not 
provided new and material evidence to reopen a claim for 
entitlement to service connection for diabetes mellitus; and 
that the issues of service connection for allergies and an 
acquired psychiatric disorder are not well-grounded.


FINDINGS OF FACT

1.  The RO denied service connection for diabetes mellitus by 
rating action in April 1990 on the basis that the disability 
was not present in service or manifest to a compensable 
degreee within one year thereafter; a timely appeal was not 
filed and that rating action became final.

2.  The evidence submitted since April 1990 consists 
essentially of parole evidence by the veteran concerning 
medical tests in service, and allegations of missing medical 
records.

3.  No competent medical evidence has been submitted to 
establish a causal relationship between service and post-
service diabetes mellitus, has not been introduced.  

4.  There is no competent medical evidence that the veteran 
has a disease of allergic etiology service incurred or 
aggravated.

5.  There is no competent medical evidence that the veteran 
has an acquired psychiatric disorder.


CONCLUSIONS OF LAW

1.  The April 1990 decision is final as to entitlement to 
service connection for diabetes mellitus, and as the evidence 
submitted since those determinations is not new and material, 
the claim of entitlement to service connection for diabetes 
mellitus is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991 & Supp. 1997); 38 C.F.R. §§ 3.104, 3.156 (1998).

2.  The veteran's claim for service connection for allergies 
is not well-grounded.  38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1998).

3.  The veteran's claim for service connection for an 
acquired psychiatric disorder is not well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material to Reopen, Diabetes Mellitus

Pursuant to 38 U.S.C.A. § 7105 (West 1991), where an appeal 
from a determination by the RO is not perfected, that 
determination becomes final, and a final decision by the RO 
on a given claim "may not thereafter be reopened and allowed 
and a claim based upon the same factual basis may not be 
considered."  The exception to this rule is 38 U.S.C.A. 
§ 5108 (West 1991), which states that "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  See 
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  
Therefore, once a  decision becomes final, absent the 
submission of new and material evidence, the claim cannot be 
reopened or readjudicated by the VA.  38 U.S.C.A. §§ 5108, 
7105; see also McGinnis v. Brown, 4 Vet. App. 239, 243-45 
(1993). 

38 C.F.R. § 3.156 (1998) provides a definition of "new and 
material evidence."  New and material evidence means 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In passing the Board points out that the RO, in the January 
1992 supplemental statement of the case (ssoc) informed the 
veteran the he failed to timely appeal the April 1990 notice 
of denial of service conneciton for diabetes mellitus.  The 
RO further found the evidenc submitted to support the 
application to reopen was not new and materila because it did 
not show the incurrence or aggravatiopn of diabetes mellitus 
in service or that the condition was manifest within one year 
after service.  The November 1993 supplemental statement of 
the case (SSOC) informed the veteran of the provisions of 
38 C.F.R. § 3.156(a) as well as the standard for new and 
material evidence provided in Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  The RO held, however, that the evidence 
submitted with the current claim for service connection for 
diabetes mellitus was not new and material as it was 
cumulative.  

Evidence considered at the time of the April 1990 denial of 
service connection for Diabetes mellitus.

Service medical records for the veteran do not reflect any 
complaints, testing or treatment for diabetes mellitus during 
service, including a normal urinalysis during hospitalization 
for finger surgery in December 1963.  

The veteran made no reference to diabetes mellitus on his 
original application for disability benefits in May 1964.  
Urinalysis on VA examination in July 1964 was negative for 
sugar.  

The veteran, in a statement dated in December 1989, reported 
high blood sugar levels in service and being "diagnosed" at 
a VA facility in 1978 or 1979.

VA outpatient clinic records for the veteran from 1982 to 
1990 did not show treatment of or reference to diabetes 
mellitus.

By rating action in April 1990 service connection was denied 
for diabetes mellitus as it was not demonstrated in service 
or manifested to a compensable degree within 1 year 
thereafter.  The veteran was informed of this determination 
and his appellate rights April 16, 1990.

Evidence after April 1990.

In February 1991 the veteran reported that he should be 
"reconsidered" for service connection for diabetes 
mellitus, and noted that he was treated for hypoglycemia 
(abnormally small concentration of glucose in the circulating 
blood) in service and that this became diabetes.  

Received in March 1991 were VA clinic records for the veteran 
in 1990 and 1991, disclosing that he was treated for diabetes 
complications.  Information recorded for clinical purposes in 
January 1991 was to the effect the veteran reported that he 
was told that he had borderline diabetes mellitus in 1963, 
had been on insulin for 5 years, and used pills for 30 days 
prior to starting insulin.  

Received April 21, 1991 was veteran's filed notice of 
disagreement with the April 1991 determination that new and 
material evidence had not been submitted to reopen a claim 
for service connection for diabetes mellitus.  

The veteran, in his June 1991 VA Form 1-9, reported VA 
orthopedic treatment at a facility in Martinez, California 
from 1978 to 1980, with no reference to treatment for 
diabetes.  He did note testing for and diagnoses of 
hypoglycemia in service.  

The veteran, in March 1991, requested an appointment to 
review his claims file, and he and his wife reviewed his file 
in August 1991.

Travel Board hearing testimony in February 1992 included the 
report of hypoglycemia, an "early symptom of the claimed 
diabetes mellitus" in service.  The veteran recalled that in 
1962 or 1963, at Camp Pendleton a test was run and he was 
told it was borderline, and he just watched what he ate.  
After service when examined for insurance he was told the 
same thing.  When asked how soon after service he applied for 
the insurance, the veteran reported that he went on a 
"pretty good binge after I got out.  It was after I went 
back to work and got married."  He had been married for 26 
years.  When his wife was going to nursing school and he 
started really drinking.  He stateed that "Dr. Chalbert was 
the first doctor to see it switch over," in the early 
1980's, Transcript (T.) pp. 2, 12, 13, 15, and 16.  He also 
thought that the VA facility at Martinez told him he was 
borderline, in the 1970's, T. p. 17.  It was reported that he 
took a 5 hour test in service, and blood was drawn, T. p. 19.  

Per the July 1992 remand, in September 1992, the veteran was 
provided with 6 VA Form 21-4142's to facilitate the obtaining 
of medical treatment records by the RO.  The forms returned 
by the veteran noted that records from the VA hospital at 
Martinez, from 1978 to the 1980's, had "disapeared;" Dr. 
Chambers, who had treated him in the 1960's was deceased (no 
address given); Dr. Catshell who had treated him in the 
1980's was retired (no address given); and there were 2 forms 
for Camp Pendleton medical facilities.

The veteran, in October 1992, reported that Pacific Mutual 
Life rated him borderline after service, that Dr. J. Chambers 
checked him for diabetes and other problems after service, 
and that the records at the Martinez VA hospital, from 1978 
to 1980 had disappeared, and that at the time he was 
complaining about his hand and arm and Pacific Mutual met him 
at the hospital and got records.  Reference was made to 
treatment for diabetes in the 1980's by doctor's Catshell, 
and Challberg.

The National Personnel Records Center (NPRC), in October 
1992, reported that all medicals had been forwarded in July 
1964.

A response from Pacific Mutual, in December 1992, noted that 
records were only available to 1985, and there was no record 
of any claim for the veteran.  Records from Dr. Challburg 
show treatment for diabetes in 1986, 1987, and 1989, with no 
reference to date of onset of diabetes mellitus.  

VA Form 9 completed by the veteran in December 1993 noted 
that when he was stationed at Camp Pendleton in late 1962 or 
1963, he was give a 6 hour glucose tolerance test, and told 
the results were borderline hypoglycemia, and told to 
restrict his diet.  The veteran expressed his opinion that 
his diabetic symptoms started while on active duty, and 
progressed over the years to his current state.  He also 
believed that the "numerous glucose tests that were done in 
the service" but were not in his records and that such 
records were pertinent to his claim.  Additionally, even 
though there was no confirmed diagnosis of diabetes in 
service or within 1 year of discharge, the continuation of 
the symptoms throughout the years and the eventual diagnoses 
of diabetes should resolve all doubt in the veteran's favor.

The veteran requested copies of his service medical records, 
and there is a record of such disclosure in October 1995.

The veteran in a statement dated in December 1995 asserted 
that the VA continued to "refuse to produce " medical 
records for the time period in 1963.  In a statement in July 
1997, he again pointed out there were no medical records from 
Camp Pendleton medical facilities referring to a 6 hour 
glucose tolerance test.  

In October 1997 the veteran requested an extension as he was 
waiting for records from NPRC.  A Report of Contact dated in 
November 1997 noted that the veteran reported that 2 Senators 
had requested additional service medical records from NPRC.  
He declared in a statement in May 1998 that NPRC reported 
that the VA was in control of his medical records, and that 
"no longer could we trust the VA to be honest because you 
have deleted med records in my favor and have not made them 
available."  

The veteran, in Travel Board hearing testimony in August 
1998, reported that on or about 1963, he was sent to 2nd 
Infantry Training Regiment (ITR) as permanent party, Camp 
Pendleton, California, and had a 6 hour glucose tolerance 
test, that is not included in his medical records, and in 
1984 or 1985 he went from hypoglycemia to diabetes, T. pp. 9 
and 10.  When asked what evidence he has submitted to support 
his claim, the veteran replied that he had "asked the 
Government to produce the six-hour glucose tolerance test 
which is the major evidence."  He was not sure whether he 
saw a doctor (now deceased) within one year of service or 
over a year after service because he stayed drunk for a year 
after he got out of service.  He woke up broke and went to 
work, T. p. 11.  When queried as to what he was told after 
the 6 hour glucose tolerance test, he stated that he did not 
"remember exactly, but I was told it was-see, I was fallin' 
asleep all the time and that's the first sign of it coming 
on.  And I, uh, it was always told by all the doctors that I 
was borderline."  He was told he was borderline hypoglycemic 
in service, and around 1984 it turned from hypoglycemia to 
full-fledged diabetes, T. pp. 14 and 15.  The veteran also 
noted that his wife was a RN (registered nurse) for heart 
surgery, and has reviewed medical records, T. pp. 18, and 21.  


Analysis

The denial in April 1990 was on the basis that there was no 
evidence of diabetes mellitus in service, or within one year 
thereafter.  This is correct.  The only evidence submitted 
since that determination is written and parole testimony by 
the veteran that he had a glucose tolerance test in service, 
that he was told in service that he was borderline 
hypoglycemic, that approximately a year after service when 
examined for insurance he was told he was borderline, and 
that he was told at a VA facility some time from 1978 to 
1980, that he was borderline.  Further, about 1984 or 1985 
his hypoglycemia turned to full fledged diabetes mellitus.  

While the appellant's lay assertions must be presumed to be 
true for purposes of determining whether they constitute new 
and material evidence, this presumption does not extend to 
matters beyond the appellant's competence.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992); King v. Brown, 5 Vet. 
App. 19, 21 (1993).  Lay persons are not competent to render 
testimony concerning medical causation or diagnosis.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Similarly, 
"lay assertions of medical causation . . . cannot serve as a 
predicate to reopen a claim under [38 U.S.C. § 5108]".  Moray 
v. Brown, 5 Vet. App. 211, 214 (1993)."  Mintz v. Brown, 6 
Vet. App. 277, 280 (1994).  

The above evidentiary assertions by the veteran were no more 
than an elaboration of his original claim in 1989, and are 
merely cumulative and thus not new.  Guerrieri v. Brown, 4 
Vet. App. 467 (1993).  He has not provided any medical 
evidence of a relationship between the current diabetes and 
his military service.  In regard to testimony provided by the 
veteran, he is not shown to possess the medical expertise to 
determine the etiology of his various reported medical 
symptoms or their relationship to service and his claims of 
medical causation is of no probative value.  The Board notes 
that the veteran has reported that his wife is a nurse and 
has reviewed his records; however, she was not with the 
veteran in service, is not shown to have any special 
expertise in hypoglycemia or diabetes, and has not proffered 
any sworn testimony in this case.  

There is no competent medical evidence of diabetes mellitus 
in service, within 1 year thereafter, or of a relationship 
between the post-service diabetes mellitus and the veteran's 
active military service.  Accordingly, the Board must 
conclude that the appellant has failed to present new and 
material evidence to reopen a claim for service connection 
for diabetes mellitus.  Given the determination that the 
evidence submitted in support of the application to reopen is 
not new, the Board finds that the changes in the case law 
since the RO adjudicated the claim as to what constitutes new 
and material evidence would not change the outcome.  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) (changing the 
standard of what constitutes "material" evidence, not 
altering the standard of what constitutes "new" evidence.)  
In the alternative, even assuming the changes in the case law 
would compel a revisiting of the question of whether new and 
material evidence had been submitted, it is clear as a matter 
of law that the record does not contain competent evidence 
linking diabetes mellitus first diagnosed many years after 
service, to the claimant's period of active service.  Thus, 
he has failed to satisfy one of the essential elements of a 
well grounded claim and the current appeal could also be 
denied on that basis without prejudice to the claimant.  
Elkins v. West, No. 97-1534 (U.S. Vet. App. Feb. 17, 1999); 
Winters v. West, No. 97-2180 (U.S. Vet. App. Feb. 17, 1999).

The veteran in this appeal has maintained that there are 
medical records missing from service, and of VA treatment 
from 1978 to 1980.  The appellant has extended this argument 
further to the assertion in December 1995 that the VA 
continued to "refuse to produce " medical records for the 
time period in 1963, and in May 1998 that the VA "deleted 
med records in my favor and have not made them available." 
These assertions stand unsupported.  The record shows that 
the RO has made every reasonable attempt to secure all 
pertinent medical records.  The Board must point out that the 
claimant did not make any assertion as to missing or deleted 
records when he reviewed his file in August 1991, or when the 
RO made his service medical records available to him in 1995.  
In regard to the reported missing VA records from 1978 to 
1980, the file shows that in October 1992 he reported 
treatment at the Martinez VA hospital from 1978 to 1980 was 
for his hand and arm and Pacific Mutual met him at the 
hospital and got the records.  Pacific Mutual records do not 
go back to 1985, and they have no record of claims for the 
veteran.  Thus, the Board finds these allegations are 
completely unsupported.

In passing the Board notes that even if there were medical 
records showing borderline hypoglycemia in service, and 
within a reasonable time after service, there would still 
have to be a competent medical opinion of a relationship 
between the borderline hypoglycemia and the diabetes mellitus 
which, according to the claimant, was first diagnosed in the 
mid-1980's.



Service Connection, Not Well-Grounded

The RO determined that the issues of service connection for 
allergies and an acquired psychiatric disorder are not well-
grounded.

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  Under the law, it is the obligation 
of the person applying for benefits to come forward with a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  A well grounded 
claim is "[a] plausible claim, one which is meritorious on 
its own or capable of substantiation.  Such a claim need not 
be conclusive but only possible to satisfy the initial burden 
of § 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in general, a claim for service 
connection is well grounded when three elements are satisfied 
with competent evidence.  Caluza v. Brown, 7 Vet. App. 498 
(1995).   First, there must be competent medical evidence of 
a current disability (a medical diagnosis).  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992)  Second, there must be evidence 
of an occurrence or aggravation of a disease or injury 
incurred in service (lay or medical evidence). Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. 
App. 465 (1994).  Third, there must be a nexus between the 
in-service injury or disease and the current disability 
(medical evidence or the legal presumption that certain 
disabilities manifest within certain periods are related to 
service).  Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. 
Brown, 7 Vet. App. 359 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1997) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.  

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation or diagnosis cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a) (West 1991); 
if no cognizable evidence is submitted to support a claim, 
the claim cannot be well grounded.  Id.


Allergies

Factual Background

Service medical records do not reveal any complaints or 
findings of a chronic allergic disorder.  The veteran made no 
reference to an allergy problem in his original claim for 
disability benefits in May 1964.  VA examination in July 1964 
was absent any complaints or findings of a chronic allergy 
disorder.

VA clinical records from 1982 into the 1990's, do not reveal 
ongoing treatment for an allergy disorder.  

Records of private medical treatment in the 1980's do not 
show treatment for an allergy condition.  

The veteran, in a statement received in October 1992, 
reported "allergy to uniform" and that doctors gave him a 
"chit" for not wearing dress uniforms.  He repeated this 
allegation in a statement in December 1995, noting an allergy 
to wool in service.

In July 1997 the veteran maintained that allergy tests in 
service were missing from his records. 

Private allergy testing was performed in December 1996, and 
it was noted that the veteran was sensitive to "TOE", dust, 
mites and molds.  A private physician, in a letter dated 
January 28, 1997, in regard to the veteran's hearing 
problems, noted that "he could consider allergy 
desensitization."

The veteran, in hearing testimony in August 1998, reported 
that that his allergy to wool showed up in his third year of 
service, and he had a medical chit so that he did not have to 
wear the wool uniforms, T. pp. 4 and 5.  When asked if he had 
any other allergies other than wool, he replied, "[n]o, I 
don't.", T. p. 5.  He testified that the allergy test was 
before the glucose test, that he had no treatment after 
service and as long as he stayed away from wool he was okay, 
that it seemed that at the time his body was changing, and 
that the allergy and the hypoglycemia seemed to be related, 
T. pp. 13 and 14.  




Analysis

Diseases of allergic etiology, including bronchial asthma and 
urticaria, may not be disposed of routinely for compensation 
purposes as constitutional or developmental abnormalities.  
Service connection must be determined on the evidence as to 
existence prior to enlistment and, if so existent, a 
comparative study must be made of its severity at enlistment 
and subsequently.  Increase in the degree of disability 
during service may not be disposed of routinely as natural 
progress nor as due to the inherent nature of the disease.  
Seasonal and other acute allergic manifestations subsiding on 
the absence of or removal of the allergen are generally to be 
regarded as acute diseases, healing without residuals.  The 
determination as to service incurrence or aggravation must be 
on the whole evidentiary showing.  38 C.F.R. § 3.380 (1998).

Even if the record were to show allergy to wool in service, 
seasonal and other acute allergic manifestations subsiding on 
the absence of or removal of the allergen are generally to be 
regarded as acute diseases, healing without residuals.  Here 
there is no record of, and in fact the veteran denies, any 
post-service treatment for a chronic allergic disorder.  In 
other words there is no competent medical evidence of a 
current disability.  The determination as to service 
incurrence or aggravation must be on the whole evidentiary 
showing, and here the veteran has not shown a chronic 
disorder, and the first element of a well-grounded claim has 
not been satisfied.  As noted above, lay assertions of 
medical causation or diagnosis cannot constitute evidence to 
render a claim well grounded.  The veteran himself is not 
shown to possess the medical expertise to determine the 
etiology of his medical symptoms or their relationship to 
service, and his claims of medical causation are of no 
probative value.  Espiritu v. Derwinski, 2 Vet .App. 492 
(1992).  His claim is not well-grounded.  

The status of the veteran's wife as a RN in this claim is 
moot as she has not provided any testimony, and it has not 
been shown that she has any special knowledge in allergic 
disorders.  




Acquired Psychiatric Disorder

Factual Background

Service medical records for the veteran show that it was 
recorded in his Report of Medical History, in January 1960, 
that he had been rejected for military service with the Army 
when he failed a test in December 1959.  It was also noted 
that he did not like school, had 10 jobs in the last 3 years, 
and wet the bed until 10 years of age.  In late July 1963 he 
asked to see an M.O. (medical officer) due to "personnal 
problem."  A subsequent notation indicated that the veteran 
had separation anxiety and mild acute situational 
maladjustment, temporary.  He was given reassurance, 
Meprobamate, and told to return every other day.

In mid August 1963 there was psychiatric consultation with 
the base psychiatrist, on referral by the Medical Officer 
from the veteran's unit dispensary.  The veteran was referred 
because of a history of spells in which his "mind would go 
blank" and 2 or 3 occasions in which he was boisterous and 
verbally abusive to a superior.  The veteran began by saying 
the he was seeing a doctor and then all of a sudden he was 
called up and it seemed like he was going to the brig.  He 
was quite confused and was not sure what was happening.  
There was a history of angry outbursts in the past with 
confinement in the brig.  

The consultation included a brief account of the veteran's 
adjustment in service, to including being teased by others.  
The veteran denied recent charges but recalled the incident 
and his anger.  There were no gross distortions of perception 
and his thinking was well organized with logical 
associations.  His affect was appropriate.  It was speculated 
that losses of verbal control were frightening and painful 
enough for him to need to be pushed out of his awareness.  
The findings did not contraindicate disciplinary action.  It 
was noted that in future planning for the veteran he could 
probably function best in a job where he had distance from 
other people.  

The veteran did not report a psychiatric problem on his 
original claim for disability benefits in May 1964, and there 
were no psychiatric complaints or findings on VA examination 
in July 1964.

VA clinical records in the 1980's and early 1990's do not 
reflect any complaints or findings of an acquired psychiatric 
disorder.

The veteran, in hearing testimony in February 1992, reported 
that in service a sergeant tried to molest him, he didn't 
really understand this at the time, and just moved over in 
the jeep.  Later he was given a court-martial for 
misappropriated government property based on testimony by 
that sergeant, T. p. 14.  When asked if the psychiatric 
consult in 1963 was related to feeling fatigued associated 
with diabetes, or something totally different, the veteran 
replied that he did not remember the incident until review of 
his records with his spouse, who is a critical care nurse.  
But according to the claimant it answered a lot of questions 
as to why he had problems in his marriage, was screaming at 
his children, and caught himself wanting to kill people, T. 
pp. 14 and 15.  

Private medical records received in January 1993, show that 
in December 1986 the veteran complained of "mental 
problems," with no other pertinent entry or explanation.  

In March 1995 the veteran requested service connection for 
his mental condition, a disability he had in service.  He was 
informed in April 1995, of the March 1995 denial of service 
connection for an acquired psychiatric disorder on the basis 
that the claim was not well-grounded, and the evidence 
necessary for a well-grounded claim.

A July 1997 statement from the veteran noted that being 
molested by a sergeant had made it difficult for the veteran 
to show affection, and he was having "flashbacks" from the 
jeep ride in the hills.  He reported discussing his 
nightmares with Dr. V. White at the Sacramento clinic.  

The veteran, in hearing testimony in August 1998, reported 
that a sergeant took him up in the hills and started putting 
his hands all over the veteran's thighs, and the veteran 
jumped out of the jeep.  Subsequently, the sergeant got the 
veteran court-martialed because of a blanket on the seat of a 
car the veteran bought from a kid going overseas.  The 
veteran also had problems with the sergeant over an 
inspection so he was court-martialed for a haircut, torn 
fatigues, and a misappropriated blanket, T. pp. 6 and 7.  The 
veteran noted the psychiatric report before the court-
martial, and the efforts he had made to secure military 
records to support his claim, T. pp. 7 and 8.  He also noted 
that Dr. White at the Sacramento clinic was treating him for 
diabetes, T. p.10.  When asked if he had seen a psychiatrist 
at any time since service, the veteran responded, "[n]o, I 
don't want to see them."  At the hearing the veteran 
submitted an Army document dated January 26, 1959, and waived 
consideration by the RO, T. pp. 16 and 17.  

The photographic copy of the document received at the August 
1998 hearing showed that the veteran had been rejected for 
enlistment in the Army in December 1959, as he had failed a 
mental test.  It was noted on the form that the veteran had 
completed the 10th grade and his AFQT score was 26.

Analysis

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 
4 Vet.App. 309, 314 (1993).  For a well-grounded claim there 
first must be competent medical evidence of a current 
disability.  See Rabideau.  In this instance there is no 
medical diagnosis of an acquired psychiatric disorder, either 
in service or post-service.  

The veteran currently contends that the sergeant in service 
that made sexual advances towards him, were the basis for the 
psychiatric consultation in service, and have caused 
nightmares, flashbacks, and family and behavior problems 
after service.  His original request to see a Medical Officer 
in July 1963 was reported to be related to separation anxiety 
and acute mild situational maladjustment, "temporary."  The 
psychiatric consultation in service noted that his current 
charge was based on anger and verbal behavior toward a 
corporal, and there was no reference to sexual misconduct of 
a sergeant or misappropriating Government property.  No 
chronic acquired psychiatric disorder was diagnosed as a 
result of that consultation.  The veteran has testified that 
he had not had any psychiatric consultation or treatment 
since service.  The one post-service reference to complaints 
of mental problems by the veteran in 1986, was without any 
explanation as to cause, or symptoms.  Absent a diagnosis of 
a current acquired psychiatric disorder, the veteran has not 
satisfied the first element of a well grounded claim.

In regard to the veteran's contentions, however sincere they 
might be, he has not submitted any medical evidence 
supporting his assertion that the sergeant's behavior in 
service caused any mental disorder, or change in his behavior 
and the veteran himself is not shown to possess the medical 
expertise to determine the etiology of his various medical 
symptoms or their relationship to service, and his claims of 
medical causation are of no probative value.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Given the above 
fundamental facts, the benefit of the doubt doctrine is not 
for application.  38 U.S.C.A. § 5107.  


ORDER

As the veteran has not provided new and material evidence to 
reopen his claim as to entitlement to service connection for 
post-operative residuals of injury to the right middle and 
ring fingers, the appeal as to this issue is denied.

Service connection for allergies is denied.

Service connection for an acquired psychiatric disorder is 
denied.


REMAND

The veteran, on examination for enlistment in Janaury 1960, 
reported that he was left handed.

The veteran, in testimony provided at the Travel Board 
hearing in August 1998, reported recent treatment by Dr. Wong 
at the VA clinic in Sacramento, for his right hand and upper 
extremity.  Reference was made to arthritis of the hand, 
shoulder and neck, T. pp. 20 and 21.  The last VA examination 
of the right hand was in 1995, and the Board concludes that 
current medical evidence would be appropriate in evaluating 
the post-operative residuals of injury to the right middle 
and ring fingers.  Where the record before the Board is 
inadequate to render a fully informed decision, a remand to 
the RO is required to fulfill the statutory duty to assist.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

In passing the Board notes that the original 10 percent 
evaluation for the right fingers was based on Diagnostic 
Codes (DC) 5010 (traumatic arthritis) and 5223 (favorable 
ankylosis of two digits of one hand).  The current 20 percent 
evaluation was awarded initially under DC 5223, but in a May 
1995 rating action, the award was adjusted to reflect that it 
was under DC 8515 (paralysis of the median nerve), which 
contemplates manifestations including limitation of motion.  
The Schedule for Rating Disabilities forbids the rating of 
the same manifestation under different diagnoses.  38 C.F.R. 
§ 4.14 (1998).  Thus, the claimant can not be rated based 
upon limitation of motion both under DC 8515 and under DCs 
5010 or 5223.

1.  The veteran should be permitted to 
submit or identify any other evidence in 
support of his claim.  The RO should 
secure all records of treatment for the 
veteran at the VA clinic in Sacramento, 
California.

2.  The veteran should also be afford VA 
orthopedic and neurological examinations 
in order to determine the nature and 
extent of the right finger disability.  
The examiner should record pertinent 
medical complaints, symptoms, and all 
clinical findings, including specifically 
active and passive range of motion, and 
comment on the functional limitations, if 
any, caused by service-connected 
disability.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the 
examiners for review in conjunction with 
the examination.

3.  The veteran is advised that failure 
to report for the scheduled examination 
may have adverse consequences to his 
claim as the information requested on 
this examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  Moreover, under 
38 C.F.R. § 3.655 (1996), where a 
claimant fails without good cause to 
appear for a scheduled examination in 
conjunction with a claim for increase, 
the claim will be denied.  Connolly v. 
Derwinski, 1 Vet.App. 566 (1991)

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Board's decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).



- 10 -


